DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 01/15/2021. Claims 1-2 and 5-17 are currently pending with claims 1 and 5 amended, claims 3-4 canceled and claim 17 new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Response to Arguments
Applicant’s arguments, see the response, filed on 01/15/2021, with respect to the 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections of 12/01/2020 has been withdrawn in light of amendments to the claims.
Applicant’s arguments filed 01/15/2021, with respect to the art rejection, have been considered but are moot in view of the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a drive device for driving” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The specification page 13 describes the drive device for driving include tabs/feet and bosses.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,656,147 to Brownhill et al. (Brownhill) in view of US Patent 6,283,712 to Dziech et al. (Dziech) in view of US Patent 4,869,640 to Schwarz et al. (Schwarz) and in view of US Patent Application Publication 2013/0264779 to Hafner (Hafner ‘779).
In Reference to Claim 1
Brownhill discloses a rotor assembly (as seen in figure 1) for a turbine engine (see col 1, ll 1-13) comprising:
a rotor (1, 1’, 1”) comprising:
two consecutive rotor stages (1, 1’) fitted with a plurality of mobile blades (2, 2’) mounted on a disc (1, 1’), and each of the mobile blades (2, 2’) including a blade root (1, 1’) forming platforms (2b, 2c), and
an annular rotor shroud (7) connecting said two consecutive rotor stages (1, 1’); and
a stator (i.e. not shown but as known as part of a turbine engine stage),
wherein the rotor shroud (7) is configured to prevent fluid communication (i.e. air that flows over 2, 2’, 2” does not flow into space between 1, 1’) between an inter-disc space (space between 1, and 1’) and the mobile blades (2, 2’) of the rotor stages, the inter-disc space being delimited (i.e. by surface of 7 facing inwards in figure 1) by a radially inner surface of the rotor shroud (bottom surface of 7, figure 1) and portions of the rotor stages (portions of 5),
wherein at least one of an upstream end (right end of 7 and relative to flow arrow at right, not labeled, figure 1) and a downstream end (left end of 7) of the rotor shroud (7) comprises:
an oblique type contact portion (inclined portion of 7 interacting with 5) with a radially inner surface (portions of 7 and relative to 5) resting on and being slidable along (as being separate, and being insertable relative to each other and assembled to mitigate thermal stresses, see col 3, ll 6-7, col 4, ll 8-11 and col 1, ll 1-37) an oblique support surface (of 5) of a corresponding rotor stage (1, 1’) of said two consecutive rotor stages, said oblique support surface being a radially outer surface (outer of 5 as interacting with 7) of a projection (5) advancing from a base part (of 1, 1’) of the corresponding rotor stage, 
wherein the oblique type contact portion (inclined portion of 7 interacting with 5) has a same inclination (as seen in figure 1) as the oblique support surface (inclined portion of 5) of the corresponding rotor stage, and
wherein the inclination of the oblique type contact portion relative to a main axis (i.e. horizontal axis extending left to right of figure 1, not shown) of the rotor assembly is angled (as seen in figure 1).
Brownhill does not explicitly teach each disc including a semi-shroud including an frustoconical portion extending from the disc and a flange extending radially inward from an end of the frustoconical portion, the flanges being bolted together; an upstream spoiler, and a downstream spoiler; a stator comprising: a stator stage, fitted with a plurality of fixed blades, provided between said two consecutive rotor stages, and a stator ring which is annular and mounted on said fixed blades, the stator ring including upstream and downstream projections configured to form chicanes with upstream spoilers of one of the rotor stages and downstream spoilers of the other of the rotor stages, and a radial flange extending radially inward; wherein one of the rotor shroud and the stator ring bears a wiper configured to cooperate with an abradable track carried by the other of the rotor shroud and the stator ring; and wherein the inclination of the oblique type contact portion relative to a main axis of the rotor assembly is between 15° and 75°.
Dziech is also related to a rotor assembly (10) for a gas turbine engine (see col 2, ll 40-43) and consecutive rotor stages (18, 22) and airfoil (14) mounted on disk (30, 34), as the claimed invention, and teaches each disc (30, 34) including a semi-shroud (58, 60) including an frustoconical portion (left to right extending portion of 58, 60) extending from the disc and a flange (64, 68) extending radially inward from an end of the frustoconical portion (as seen in at least figure 1), the flanges being bolted together (by 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill and wherein each disc (of Brownhill) including a semi-shroud including an frustoconical portion extending from the disc and a flange extending radially inward from an end of the frustoconical portion, the flanges being bolted together (as taught by Dziech), so as to connect the disk of the rotor stages of Brownhill together and provide improve assembly strength, and provide a cooling space to keep the inner regions of the rotor assembly cool as well as direct cooling fluid to the blade root (see col 1, ll 11-23 of Dziech).
Schwarz is also related to a rotor assembly (i.e. as seen in figure 2) for a gas turbine engine (see col 1, ll 5-7) and the mounting of an annular rotor shroud (46) and corresponding stator ring (36), as the claimed invention, and teaches 
mobile blades (16, 30) including a blade root forming platforms (20, 34), an upstream spoiler (left portion of 20 and 34), and a downstream spoiler (right portions of 20 and 34), and 
a stator (36) comprising: a stator stage (36), fitted with a plurality of fixed blades (38), provided between two consecutive rotor stages (14, 28), and a stator ring (40), which is annular and mounted on said fixed blades (38), 
the stator ring (40) including upstream and downstream projections (left and right portions of 40, respectively) configured to form chicanes (i.e. indirect flow path) with upstream spoilers of one of the rotor stages (12) and downstream spoilers of the other of the rotor stages (26), and a radial flange extending radially inward (of 40 at right end); 
wherein one of the rotor shroud (46) bears a wiper (50) configured to cooperate with an abradable track (42) carried by the other of the rotor the stator ring (40).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill, as modified, to have a stator (i.e. as predictably known in the art and as taught by Schwarz) comprising: a stator stage, fitted with a plurality of fixed blades, provided between said two consecutive rotor stages (of Brownhill), and a stator ring which is annular and mounted on said fixed blades, the stator ring including upstream and downstream projections configured to form chicanes with upstream spoilers of one of the rotor stages and downstream spoilers of the other of the rotor stages, and a radial flange extending radially inward (as taught by Schwarz); wherein one of the rotor shroud (of Brownhill) bears a wiper configured to cooperate with a abradable track carried by the other of the stator ring (as taught by Schwarz), so as to direct the working fluid moving through the turbine engine of Brownhill and reduce the leakage of working fluid to increase the efficiency of the turbine engine as taught by Schwarz (see col 1, ll 30-49 of Schwarz).
Hafner ‘779 is also related to a rotor assembly (42) for a gas turbine engine (see paragraph [0002]) and the mounting of an annular rotor shroud (100) and corresponding stator ring (not shown), as the claimed invention, and teaches wherein inclination (of contacting surfaces of mounted elements of a rotor and the rotor shroud 48 and 58) of an oblique type contact portion (of 64) relative to the main axis (11) of the rotor assembly (42) is between 15° and 75° (i.e. angles of 35 to 55 degrees, see paragraph [0026]).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill, as modified, wherein the inclination (as taught by Hafner ‘779) of the oblique type contact portion (of Brownhill) relative to the main axis of the rotor assembly is between 15° and 75° (i.e. 35-55 degrees as taught by Hafner ‘779), so as to reduce or meet stress specification between the contacting surfaces of the oblique type contact portion and the oblique support surface of Brownhill, as modified, as further taught by Hafner ‘779 (see paragraph [0026 and 0027] of Hafner ‘779).
In Reference to Claim 2
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, wherein the rotor (1, 1’, 1” of Brownhill) is configured so as to axially block the rotor shroud or draw the rotor shroud (7, of Brownhill) towards a stable axial position (predictably having similar structure as the claimed invention, see note to follow). It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Brownhill as modified teaches substantially identical structure as the claimed invention, Claim 2 is rejected as obvious.
In Reference to Claim 5
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, wherein said projection (5, Brownhill) advances from the blade root (from 1, Brownhill) of a mobile blade (2 Brownhill) of the plurality of mobile blades (2, 2’, Brownhill) or from a low wall (from 1, Brownhill) or a flange (i.e. from 1, Brownhill) connecting the blade roots (1, Brownhill, see figure 2) of the mobile blades (2, 2’, Brownhill).
In Reference to Claim 6
Brownhill, as modified by Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, wherein said projection (5, Brownhill) is an annular groove (see right side of figure 1 and see also figure 2, Brownhill).
In Reference to Claim 11
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, wherein the abradable track (44 as taught by Schwarz) is carried by the stator ring (40 as taught by Schwarz) and said wiper (50 as taught by Schwarz) is carried by the rotor shroud (7 of Brownhill as modified as in 46 as taught by Schwarz).
In Reference to Claim 13
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed Claim 1, wherein the stator ring (40 as taught by Schwarz as modifying of Brownhill) is mounted on the fixed blades (38, Schwarz) by a fastening device (that as seen passing through 42 in figure 2, Schwarz, not labeled) involving a plurality of radial slots (plurality of circumferential slots hosting bolt or pin and in 42 in figure 2, Schwarz, not labeled), each slot being made in a radial tab (of radial extension from 44, not labeled, Schwarz) of the stator ring or a radial tab connected to the fixed blades, and a plurality of pins (as seen passing through 42 in figure 2, Schwarz, not labeled), each pin being carried by the radial tab of the stator ring or a radial tab connected to the fixed blades and configured to engage in a corresponding slot (the plurality of circumferential slots hosting bolt or pin and in 42 in figure 2, Schwarz, not labeled) of said radial slots.
In Reference to Claim 15
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses a turbine engine (see col 1, ll 1-12, Brownhill), comprising a rotor assembly (7 of Brownhill) as claimed in Claim 1.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,656,147 to Brownhill et al. (Brownhill) in view of US Patent 6,283,712 to Dziech et al. (Dziech) in view of US Patent 4,869,640 to Schwarz et al. (Schwarz) and in view of US Patent Application Publication 2013/0264779 to Hafner (Hafner ‘779) as applied to claim 1 above, and further in view of US Patent 9,624,784 to Hafner (Hafner ‘784).
In Reference to Claim 7
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, wherein the oblique support surface (inclined surface of 5, Brownhill) of the corresponding a rotor stage (1, 1’, Brownhill) is an outer surface (i.e. radially outer surface or 5, Brownhill), except teaching, the oblique support surface is an outer surface of a support shroud connected to or forming an integral part of a base part of the corresponding rotor stage.
Hafner ‘784 is also related to a rotor assembly (as seen in figure 4) for a gas turbine engine (col 1, ll 5-8) and the mounting of an annular rotor shroud (44) and corresponding stator ring (42), as the claimed invention, and teaches wherein surfaces (at 100) of portions (82, 84) to mount the rotor shroud (44) as interacting and contacting the rotor stage (68) is the outer surface (of 82) of a support shroud (82) connected to or forming an integral part of a base part (68) of a rotor stage (66) and with the shroud 44 being formed integral with portion 84 (see figures 3 and 4).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill, as modified wherein the oblique support surface of the corresponding rotor stage (of Brownhill) is an outer surface (of Brownhill as modified to be a separate piece from the rotor as portions 82 and 84 as taught by Hafner ‘784) of a support shroud connected to or forming an integral part of a base part of the corresponding rotor stage (as taught by Hafner ‘784), so as to reduce stresses on the rotor shroud or seal assembly accounting for axial and radial biasing due to thermal stress by forming the seal or rotor shroud, of Brownhill as modified, from separate components and the seal or rotor shroud integral with a mounted section and interacting with further mounted sections as taught by Hafner ‘784 (see col 1, ll 24-27, col 7, ll 21-32 and col 8, ll 27-30 of Hafner ‘784).
In Reference to Claim 8
Brownhill, as modified by Dziech, Schwarz, Hafner ‘779 and Hafner ‘784, discloses the rotor assembly as claimed in Claim 7, wherein the support shroud (of 82 as taught by Hafner ‘784) comprises an end portion (top of 82 as taught by Hafner ‘784) which extends radially outwards and engages in a hook part (of 68 as taught by Hafner ‘784) advancing axially then inwards from the base part (of 1b of Brownhill as modified) of the corresponding rotor stage (1, of Brownhill as modified).
In Reference to Claim 9
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, except, wherein the rotor comprises a drive device for driving the rotor shroud in rotation when the two consecutive rotor stages turn.
Hafner ‘784 is also related to a rotor assembly (as seen in figure 4) for a gas turbine engine (col 1, ll 5-8) and the mounting of an annular rotor shroud (44) and corresponding stator ring (42), as the claimed invention, and teaches wherein the rotor (164) comprises a drive device (170) for driving the rotor shroud (160 as seen in figure 14) in rotation when the rotor stages (164) turn (predictably as rotated when blade segment 164 rotates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill as modified wherein the rotor comprises a drive device for driving the rotor shroud (of Brownhill as modified) in rotation when the two consecutive rotor stages turn (as taught by Hafner ‘784), so as to block circumferential movement of the rotor shroud of Brownhill as mounted as taught by Hafner ‘784 (see col 11, ll 33-52 of Hafner ‘784).
In Reference to Claim 10
Brownhill, as modified by Dziech, Schwarz, Hafner ‘779 and Hafner ‘784, discloses the rotor assembly as claimed in Claim 9, wherein the drive device (170 and slot to drive as taught by Hafner ‘784, see col 11, ll 33-40) comprises first and second drive projections (170 as taught by Hafner ‘784 and formed on the rotor stage or on the cover plate or shroud, see col 11, ll 33-40), the first drive projection carried by an element (of rotor stage 68 or 70 as hosting 170 as taught by Hafner ‘784) connected to the tow consecutive rotor stages and second drive projection (i.e. slot to drive with 170 as taught by Hafner ‘784, see col 11, ll 33-40) carried by the rotor shroud and configured to cooperate with each other so as to drive (as circumferentially lock as taught by Hafner ‘784, see col 11, ll 33-40) the rotor shroud in rotation when the two consecutive rotor stages turn (as circumferentially lock as taught by Hafner ‘784, see col 11, ll 33-40).

Claim12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,656,147 to Brownhill et al. (Brownhill) in view of US Patent 6,283,712 to Dziech et al. (Dziech) in view of US Patent 4,869,640 to Schwarz et al. (Schwarz) and in view of US Patent Application Publication 2013/0264779 to Hafner (Hafner ‘779) as applied to claim 1 above, and further in view of US Patent Application Publication 2012/0301275 to Suciu et al. (Suciu).
In Reference to Claim 12
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed Claim 1, except, wherein the rotor shroud is made of composite material with ceramic matrix.
Suciu is also related to a rotor assembly (46) for a gas turbine engine (see abstract) and an annular rotor shroud (66) mounted in correspondence with a stator (68), as the claimed invention, and teaches wherein the rotor shroud (66, drum) is made of composite material with ceramic matrix (see abstract and paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill as modified wherein the rotor shroud (of Brownhill as modified) is made of composite material with ceramic matrix (as taught by Suciu), so as to form the rotor shroud of Brownhill of a suitable material for turbine use and in high heat conditions as taught by Suciu (see paragraph [0002] of Suciu).

Claim14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,656,147 to Brownhill et al. (Brownhill) in view of US Patent 6,283,712 to Dziech et al. (Dziech) in view of US Patent 4,869,640 to Schwarz et al. (Schwarz) and in view of US Patent Application Publication 2013/0264779 to Hafner (Hafner ‘779) as applied to claim 1 above, and further in view of US Patent Application Publication 2005/0265849 to Bobo et al. (Bobo).
In Reference to Claim 14
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 13, except, wherein the stator ring (60) and the rotor shroud (50) have thermal dilation coefficients equal to ±10%.
Bobo is related to a rotor assembly (31) and the sealing between components of the rotor assembly for fluid flow, as the claimed invention, and teaches wherein a first component (58) and a second component (44), as mounted relative to each other, have thermal dilation coefficients equal (i.e. as being similar to each other, see paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill as modified wherein the stator ring and the rotor shroud have thermal dilation coefficients equal (i.e. as taught by Bobo of interacting components in a gas turbine), so as to minimize the thermal mismatch between the rotor shroud and stator ring, of Brownhill as modified, and maintain sealing between the components during thermal cycles in the turbine engine (see paragraph [0021] of Bobo). Although Brownhill as modified by Dziech, Schwarz, Hafner ‘779 and Bobo fails to teach the exact limitation of having a thermal dilation coefficients equal to ±10%, it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art (i.e. in having similar coefficients of materials), it is not inventive to discover the optimum or workable ranges (i.e. a thermal dilation coefficients equal to ±10%) by routine experimentation," (see MPEP 2144.05 (II)(A)).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,656,147 to Brownhill et al. (Brownhill) in view of US Patent 6,283,712 to Dziech et al. (Dziech) in view of US Patent 4,869,640 to Schwarz et al. (Schwarz) and in view of US Patent Application Publication 2013/0264779 to Hafner (Hafner ‘779) as applied to claim 1 above, and further in view of US Patent Application Publication 20130236289 to Liotta et al. (Liotta).
In Reference to Claim 16
Brownhill, as modified by Dziech, Schwarz and Hafner ‘779, discloses the rotor assembly as claimed in Claim 1, wherein the upstream end (right end of 7 of figure 1, Brownhill) of the rotor shroud (7, Brownhill) comprises the oblique type contact portion (inclined portion of 5, Brownhill), an upstream rotor stage (1, Brownhill) of the two consecutive rotor stages (1, 1’, Brownhill) is the corresponding rotor stage (1, Brownhill), except disclosing, the downstream end of the rotor shroud comprises an axial type contact portion extending radially and engaging in a hook part of a downstream rotor stage of the two consecutive rotor stages.
Liotta is also related to a rotor assembly (as seen in figure 3) for a gas turbine engine (i.e. see abstract) and an annular rotor shroud (42) mounted in correspondence with a consecutive rotor stages (43, 44), as the claimed invention, and teaches and upstream end of the rotor shroud (left end of 42) mounted in sliding contact with an upstream rotor stage (43) and a downstream end of the rotor shroud (right end of 42) comprises an axial type contact portion (74) extending radially (along 13) and engaging in a hook part (78) of a downstream rotor stage (44) of the two consecutive rotor stages (43, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Brownhill as modified with the downstream end of the rotor shroud (of Brownhill) comprises an axial type contact portion extending radially and engaging in a hook part (as taught by Liotta) of a downstream rotor stage of the two consecutive rotor stages (of Brownhill), so as to, in conjunction with the upstream end of the rotor shroud of Brownhill, constrain the downstream end of the rotor shroud of Brownhill in a radial and axial direction and control the magnitude of movement of the rotor shroud as taught by Liotta (see paragraph [0028]).
In Reference to Claim 17
Brownhill, as modified by Dziech, Schwarz, Hafner ‘779, and Liotta, discloses the rotor assembly as claimed in Claim 16, wherein the oblique support surface (inclined portion of 5, Brownhill) is provided on an annular flange (5, Brownhill) attached to downstream faces (left side of 1, Brownhill) of the blade roots of the mobile blades of the upstream rotor stage (2, Brownhill).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show rotor shrouds mounted between rotor stages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747